 



Exhibit 10.3
PERFORMANCE-BASED
RESTRICTED STOCK AWARD AGREEMENT
     THIS RESTRICTED STOCK AWARD AGREEMENT (“Agreement”) is made effective as of
                                        , 2008, by and between TOTAL SYSTEM
SERVICES, INC., a Georgia corporation (the “Corporation”), and
                                         (“Executive”).
     WHEREAS, Executive has been awarded ___ fully paid and non-assessable
shares of the Common Stock of the Corporation, par value $0.10 per share
(“Shares of Restricted Stock”), pursuant to the terms and conditions of the
Corporation’s 2008 Omnibus Plan (“Plan”) and this Agreement; and
     WHEREAS, the Shares of Restricted Stock will be held in an account at
Mellon Investor Services, LLC (“Mellon”) for Executive until the shares become
transferable and non-forfeitable in accordance with the terms and conditions of
the Plan and this Agreement.
     NOW, THEREFORE, in accordance with the provisions of the Plan and this
Agreement, Executive hereby agrees to the following terms and conditions:

1.   Transfer of Shares; Custody of Shares of Restricted Stock       The
Corporation hereby transfers the Shares of Restricted Stock to Executive subject
to the terms and conditions set forth in the Plan and in this Agreement.
Effective upon the date of such transfer, Executive will be the holder of record
of the Shares of Restricted Stock and will have all rights of a shareholder with
respect to such shares (including the right to vote such shares at any meeting
at which the holders of the Corporation’s Common Stock may vote, the right to
receive all dividends declared and paid upon such shares and the right to
exercise any rights or warrants issued in respect of any such shares), subject
only to the terms and conditions set forth in the Plan and in this Agreement.
The Shares of Restricted Stock will be held in an account for Executive at
Mellon, who will hold the shares in accordance with the terms and conditions set
forth in the Plan and in this Agreement.   2.   Restriction Against Transfer    
  Neither the Shares of Restricted Stock nor any interest in the Shares of
Restricted Stock may be sold, assigned, transferred, pledged or hypothecated or
otherwise be disposed of or encumbered except at the time(s) and under the
circumstances specifically permitted or required by this Agreement including,
but not limited to, any pledge of the Shares of Restricted Stock. In the event
of any attempt to effect any action in contravention of the next preceding
sentence, then, any provision of this Agreement to the contrary notwithstanding,
such Shares of Restricted Stock shall thereupon be forfeited to the Corporation.

 



--------------------------------------------------------------------------------



 



3.   Forfeiture Condition       Any Shares of Restricted Stock which do not vest
pursuant to the provisions of Section 4 below will be forfeited to the
Corporation, as more fully provided in Section 4 below.   4.   Vesting of Shares
of Restricted Stock       (a) Vesting Conditions. The vesting of the Shares of
Restricted Stock will occur over a ___-year period of time, January 1, ___ to
December 31, ___ (the “Vesting Period”), unless Executive becomes 100% vested
pursuant to this paragraph 4(a) or paragraph 4(c) before December 31, ___, in
which case the Vesting Period shall end earlier. Within 90 days after the
beginning of each calendar year during the Vesting Period, the Compensation
Committee will establish a performance goal for such calendar year based upon
the Corporation’s earnings per share (each such goal is hereinafter referred to
as the “Performance Measure” for the applicable year of the Vesting Period). If
the Performance Measure for an applicable year of the Vesting Period is
attained, and if Executive remains in the continuous employ of the Corporation
or a Subsidiary of the Corporation through December 31 of the applicable year of
the Vesting Period, then ___% of the Shares of Restricted Stock will vest as of
the date the Compensation Committee determines that the Performance Measure has
been attained. Unless previously forfeited pursuant to paragraphs 4(b) or (d),
or vested pursuant to paragraph 4(c), any Shares of Restricted Stock that are
not vested pursuant to the provisions of this paragraph as a result of the
attainment of Performance Measures and continued employment during the Vesting
Period automatically will be forfeited to the Corporation.       (b) Effect of
Voluntary Termination or Termination for Cause or Suicide. If Executive’s
employment with the Corporation and its Subsidiaries is terminated prior to the
end of the Vesting Period: (i) by Executive voluntarily or (ii) by the
Corporation or a Subsidiary for Cause or (iii) by Executive’s death due to
suicide before all Shares of Restricted Stock vest pursuant to the provisions of
paragraph 4(a) above, then any Shares of Restricted Stock which are not vested
at the time of such termination will be forfeited to the Corporation on the date
of such termination.       (c) Effect of Death (Other Than by Suicide) or
Disability. If Executive’s employment with the Corporation and its Subsidiaries
terminates prior to the end of the Vesting Period by reason of Executive’s death
(other than by suicide) or Disability, then any Shares of Restricted Stock which
are not vested at the time of such termination will become vested automatically.
      (d) Effect of Retirement or Leave of Absence. If Executive’s employment
with the Corporation and its Subsidiaries is terminated prior to the end of the
Vesting Period by reason of Executive’s Retirement, then any Shares of
Restricted Stock which are not vested on the date of Executive’s Retirement will
be forfeited to the Corporation on the date of such Retirement, unless the
Compensation Committee in its sole and exclusive discretion determines
otherwise. A leave of absence which is approved in writing by the Compensation
Committee with specific reference to this Agreement will not be considered a
termination of Executive’s employment with the Corporation and its subsidiaries
for purposes of this Section 4 or any other provision of this Agreement.      
(e) No Forfeiture of Vested Shares. Any Restricted Share which vests pursuant to
the preceding provisions of this Section 4 will not thereafter be forfeited. As
soon as practicable

2



--------------------------------------------------------------------------------



 



    after any Shares of Restricted Stock vest pursuant to the preceding
provisions of this Section 4, Mellon will transfer or deliver such shares to
Executive free of any restrictions imposed pursuant to the terms and conditions
set forth in this Agreement, but not necessarily free of restrictions imposed by
applicable securities laws.   5.   Effect of Forfeiture       Any Shares of
Restricted Stock which are forfeited to the Corporation pursuant to any
provision of this Agreement will be surrendered and such shares will thereupon
be canceled. All of Executive’s rights and interests in and to such shares
(including the purchase price, if any, paid for such shares) will terminate upon
such forfeiture without any payment of consideration by the Corporation, unless
otherwise determined by the Committee.   6.   General Provisions       (a)
Administration, Interpretation and Construction. The terms and conditions set
forth in this Agreement will be administered, interpreted and construed by the
Compensation Committee, whose decisions will be final, conclusive and binding on
the Corporation, on Executive and on anyone claiming under or through the
Corporation or Executive. Without limiting the generality of the foregoing, any
determination as to whether an event has occurred or failed to occur which
causes the Shares of Restricted Stock to be forfeited pursuant to the terms and
conditions set forth in this Agreement, will be made in the good faith but
absolute discretion of the Compensation Committee. By accepting the transfer of
Shares of Restricted Stock, Executive irrevocably consents and agrees to the
terms and conditions set forth in this Agreement and to all actions, decisions
and determinations to be taken or made by the Compensation Committee in good
faith pursuant to the terms and conditions set forth in this Agreement.      
(b) Withholding. The Corporation will have the right to withhold from any
payments to be made to Executive (whether under this Agreement or otherwise) any
taxes the Corporation determines it is required to withhold with respect to
Executive under the laws and regulations of any governmental authority, whether
Federal, state or local and whether domestic or foreign, in connection with this
Agreement, including, without limitation, taxes in connection with the transfer
of Shares of Restricted Stock or the lapse of restrictions on Shares of
Restricted Stock. Failure to submit any such withholding taxes shall be deemed
to cause otherwise lapsed restrictions on Shares of Restricted Stock not to
lapse.       (c) Rights Not Assignable or Transferable. No rights under this
Agreement will be assignable or transferable other than by will or the laws of
descent and distribution, either voluntarily, or, to the full extent permitted
by law, involuntarily, by way of encumbrance, pledge, attachment, levy or charge
of any nature except as otherwise provided in this Agreement. Executive’s rights
under this Agreement will be exercisable during Executive’s lifetime only by
Executive or by Executive’s guardian or legal representative.       (d) Terms
and Conditions Binding. The terms and conditions set forth in the Plan and in
this Agreement will be binding upon and inure to the benefit of the Corporation,
its successors and assigns, including any assignee of the Corporation and any
successor to the Corporation by merger, consolidation or otherwise, and
Executive, Executive’s heirs, devisees and legal representatives. In addition,
the terms and conditions set forth in the Plan and in this Agreement will be
binding upon and inure to the benefit of Mellon and its successors and assigns.

3



--------------------------------------------------------------------------------



 



    (e) No Employment Rights. No provision of this Agreement or the Plan will be
deemed to confer upon Executive any right to continue in the employ of the
Corporation or a Subsidiary or will in any way affect the right of the
Corporation or a Subsidiary to dismiss or otherwise terminate Executive’s
employment at any time for any reason with or without cause, or will be
construed to impose upon the Corporation or a Subsidiary any liability for any
forfeiture of Shares of Restricted Stock which may result under this Agreement
if Executive’s employment is so terminated.       (f) No Liability for Good
Faith Business Acts or Omissions. Executive recognizes and agrees that the
Compensation Committee, the Board, or the officers, agents or employees of the
Corporation and its Subsidiaries, in their oversight or conduct of the business
and affairs of the Corporation and its Subsidiaries, may in good faith cause the
Corporation or a Subsidiary to act, or to omit to act, in a manner that may,
directly or indirectly, prevent the Shares of Restricted Stock from vesting. No
provision of this Agreement will be interpreted or construed to impose any
liability upon the Corporation, a Subsidiary, the Compensation Committee, Board
or any officer, agent or employee of the Corporation or a Subsidiary, for any
forfeiture of Shares of Restricted Stock that may result, directly or
indirectly, from any such action or omission.       (g) Recapitalization. In the
event that Executive receives, with respect to Shares of Restricted Stock, any
securities or other property (other than cash dividends) as a result of any
stock dividend or split, spin-off, recapitalization, merger, consolidation,
combination or exchange of shares or a similar corporate change, any such
securities or other property received by Executive will likewise be held by
Mellon and be subject to the terms and conditions set forth in this Agreement
and will be included in the term “Shares of Restricted Stock.”       (h)
Appointment of Agent. By accepting the transfer of Shares of Restricted Stock,
Executive irrevocably nominates, constitutes, and appoints Mellon as Executive’s
agent for purposes of surrendering or transferring the Shares of Restricted
Stock to the Corporation upon any forfeiture required or authorized by this
Agreement. This power is intended as a power coupled with an interest and will
survive Executive’s death. In addition, it is intended as a durable power and
will survive Executive’s disability.       (i) Legal Representative. In the
event of Executive’s death or a judicial determination of Executive’s
incompetence, reference in this Agreement to Executive shall be deemed, where
appropriate, to Executive’s heirs or devises.       (j) Titles. The titles to
sections or paragraphs of this Agreement are intended solely for convenience and
no provision of this Agreement is to be construed by reference to the title of
any section or paragraph.

4



--------------------------------------------------------------------------------



 



    (k) Plan Governs. The Shares of Restricted Stock are being transferred to
Executive pursuant to and subject to the Plan, a copy of which is available upon
request to the Corporate Secretary of the Corporation. The provisions of the
Plan are incorporated herein by this reference, and all capitalized terms in
this Agreement shall have the same meanings given to such terms in the Plan. The
terms and conditions set forth in this Agreement will be administered,
interpreted and construed in accordance with the Plan, and any such term or
condition which cannot be so administered, interpreted or construed will to that
extent be disregarded.       (l) Complete Agreement. This instrument contains
the entire agreement of the parties relating to the subject matter of this
Agreement and supersedes and replaces all prior agreements and understandings
with respect to such subject matter. The parties hereto have made no agreements,
representations or warranties relating to the subject matter of this Agreement
which are not set forth herein or incorporated by reference.       (m)
Amendment; Modification; Waiver. No provision set forth in this Agreement may be
amended, modified or waived unless such amendment, modification or waiver shall
be authorized by the Compensation Committee and shall be agreed to in writing,
signed by Executive and by an officer of the Corporation duly authorized to do
so. No waiver by either party hereto of any breach by the other party of any
condition or provision set forth in this Agreement to be performed by such other
party will be deemed a waiver of a subsequent breach of such condition or
provision, or will be deemed a waiver of a similar or dissimilar provision or
condition at the same time or at any prior or subsequent time.       (n)
Governing Law. The validity, interpretation, performance and enforcement of the
terms and conditions set forth in this Agreement will be governed by the laws of
the State of Georgia, the state in which the Corporation is incorporated,
without giving effect to the principles of conflicts of law of that state.

     The Corporation has issued the Shares of Restricted Stock in accordance
with the foregoing terms and conditions and in accordance with the provisions of
the Plan. By signing below, Executive hereby agrees to the foregoing terms and
conditions of the Shares of Restricted Stock.
     IN WITNESS WHEREOF, Executive has set Executive’s hand and seal, effective
as of the date and year set forth above.
                                                            (L.S.)

5